Citation Nr: 1144420	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  04-22 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for a psychiatric disability, other than posttraumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. M. Powell, Counsel



INTRODUCTION

The Veteran had active service from January 1953 to January 1955. 

The appeal comes before the Board of Veterans' Appeals from a November 2002 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), denying service connection for PTSD.  The Board remanded the case for additional development in January 2007, November 2009, and May 2011.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).

The case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the case.

The Veteran asserts that service connection is warranted for a psychiatric disability, other than PTSD.  His service treatment records show that he reported a history of frequent trouble sleeping, and nervous trouble, on his May 1952 pre-induction examination.  The examiner at that time reported that the Veteran was psychiatrically abnormal and under section number 74 ("Summary of Defects and Diagnoses") of the report listed "mild anxiety stability S-2" as the abnormaility or defect.

With respect to whether the Veteran had a psychiatric disability which pre-existed service, a September 2008 VA examination report shows that the VA examiner, J.S., noted that the Veteran's condition, "most likely preceded his military service, since pre-induction records indicate that he saw a mental health professional for "nervousness" before his service period, and since there are no records to support that he had significant symptoms during his period of active duty."   A September 2010 VA examination report shows that the same examiner noted that the Veteran:

Had a condition that preceded his military service.  Pre-induction records indicate that he saw a mental health professional for "nervousness" before his service period.  There are no records to support that he had significant symptoms of bipolar disorder during period of active duty.  He appears to have had a predisposition for a mental disorder since there are records indicating that he was treated for a psychiatric disorder related to nervousness.  

However, despite the examiner's assertions that the Veteran had a pre-existing psychiatric disability, he failed to provide an opinion as to whether such disability was aggravated (i.e., permanently worsened) by service.  The Board observes that the examiner noted twice that the record did not show that the Veteran had "significant symptoms" during service.  However, the Board notes that such statement could also be construed to mean that the Veteran may have still displayed some symptoms during service, just not ones that were considered by the examiner to be "significant."  Therefore, the Board finds that examiner J.S.'s opinions in this regard are inadequate to render a final decision.

The record reflects that the Veteran was again afforded a VA examination to determine the nature and etiology of his psychiatric disability, other than PTSD, in July 2011.   However, in reviewing in the examination report, the Board observes that, although the examiner noted that the Veteran's May 1952 pre-induction examination indicated that he had mild anxiety instability, she failed to provide a specific opinion as to whether the Veteran had a psychiatric disability which pre-existed service and, if so, whether such disability was aggravated by service.  Therefore, the Board finds that the July 2011 VA examination and opinion to be inadequate.

If an examination report does not contain sufficiently detailed rationale, it is incumbent upon rating personnel to return the report as inadequate for rating purposes.  38 C.F.R. § 4.2 (2010).  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why an adequate examination will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  In Stefl, the U.S. Court of Appeals for Veterans Claims found that a medical examination was inadequate because it provided an unsupported conclusion.  Therefore, because the aforementioned VA opinions are inadequate in that regard, the Board finds that a new VA clinical opinion is necessary to address the nature and etiology, to include aggravation, of any psychiatric disability demonstrated to have existed prior to service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for any psychiatric disability (other than PTSD), since the Board's previous Remand in May 2011.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran, not already of record.  
  
2.  The Veteran's claims file should be forwarded to the examiner who performed the Veteran's July 2011 VA Mental Disorders examination.  After reviewing the Veteran's claims file, the examiner should be requested to furnish an opinion with regard to the following questions:

a.  Do the records show clear and unmistakable evidence (i.e., obvious and manifest, which is a very high likelihood, much greater than a 50-50 degree of probability) that the Veteran had a mental disorder which pre-existed his entrance into military service, and, if so, what was the nature of such disability?  The examiner should specifically comment on the September 2008 and September 2010 opinions by VA examiner, J.S., in which he indicated that the Veteran had a psychiatric disability which pre-existed service.  The examiner must provide an explanation for the opinion reached, and reconcile any opposing opinions.

b.  If there was a psychological disorder which pre-existed the Veteran's entrance into military service, do the records show clear and unmistakable evidence (as above, obvious and manifest) that there was no aggravation during service of such pre-service disability?  If there was in-service aggravation, what was the pre-existing baseline level of the disability prior to such aggravation?  The examiner must provide an explanation for the opinion reached and reconcile any opposing opinions.

Note:  The term "aggravated" in this context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note:  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if an examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, that examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's claimed pathology.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.  

3.  Thereafter, readjudicate the issue on appeal.   If the benefit sought in the remanded claim is not granted, provide the Veteran and his representative with a Supplemental Statement of the Case and afford the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


